Title: From Thomas Jefferson to Joseph Nicholas Neef, 23 June 1806
From: Jefferson, Thomas
To: Neef, Joseph Nicholas


                        
                            Sir
                            
                            Washington June 23. 06
                        
                        I have duly recieved your letter of the 10th. inst. informing me of your arrival in Philadelphia with the
                            intention of endeavoring to introduce into this country the method of instruction lately practised in Europe by
                            Pestalozzi. a sincere friend to the enlightening the minds of the people at large, I recieve with pleasure every
                            information which gives a hope of advancing that desirable object. and I have the greater pleasure in learning that the
                            experiment will be tried in my own country. the place where you now are is well chosen for that purpose. the wealth &
                            public spirit of Philadelphia will find in your institution a proper subject for their exercise, and their example, in the
                            event of success, will have influence on the other parts of the union. theories may be doubted; perhaps ought always to be
                            doubted till tried. but experience is irresistible. whilst the equal laws of our country extend their protection to every
                            useful institution, I shall be happy to learn that it’s inhabitants meeting your good dispositions as they merit, should
                            not be wanting in what is necessary on their part to give to the experiment a succesful issue. Accept my salutations
                            & assurances of respect & good will.
                        
                            Th: Jefferson
                            
                        
                    